Exhibit 99.1 PRESS RELEASE CRESCENT POINT ANNOUNCES Q2 2015 RESULTS, MAINTAINS 2$, LOWERS DIVIDEND AND SUSPENDS DIVIDEND REINVESTMENT PLANS August 12, 2015 CALGARY, ALBERTA. Crescent Point Energy Corp. (“Crescent Point” or the “Company”) (TSX and NYSE: CPG) is pleased to announce its operating and financial results for the quarter ended June 30, 2015. The Company also announces that its unaudited financial statements and management’s discussion and analysis for the quarter ended June 30, 2015, will be available on the System for Electronic Document Analysis and Retrieval (“SEDAR”) at www.sedar.com, on EDGAR at www.sec.gov/edgar.shtml and on Crescent Point’s website at www.crescentpointenergy.com. FINANCIAL AND OPERATING HIGHLIGHTS Three months ended June 30 Six months ended June 30 (Cdn$000s except shares, per share and per boe amounts) % Change % Change Financial Funds flow from operations (1) Per share (1) (2) Net income (loss) Per share (2) Adjusted net earnings from operations (1) Per share (1) (2) Adjusted dividends (1) 14 13 Per share (1) (2) - - Payout ratio (%) (1) (3) 62 45 17 67 46 21 Per share (%) (1) (2) (3) 61 45 16 65 46 19 Net debt (1) 40 40 Net debt to funds flow from operations (1) (4) 58 58 Capital acquisitions (net) (5) Development capital expenditures (6) 21 5 Decommissioning and environmental expenditures (6) 2 Weighted average shares outstanding (mm) Basic 12 13 Diluted 12 12 Operating Average daily production Crude oil and NGLs (bbls/d) 10 14 Natural gas (mcf/d) 16 17 Total (boe/d) 10 14 Average selling prices (7) Crude oil and NGLs ($/bbl) Natural gas ($/mcf) Total ($/boe) Netback ($/boe) Oil and gas sales Royalties Operating expenses Transportation 1 Netback prior to realized derivatives Realized gain (loss) on derivatives Netback (1) Funds flow from operations, adjusted net earnings from operations, adjusted dividends, payout ratio, net debt, net debt to funds flow from operations and netback as presented do not have any standardized meaning prescribed by International Financial Reporting Standards (“IFRS”) and, therefore, may not be comparable with the calculation of similar measures presented by other entities. The per share amounts (with the exception of adjusted dividends per share) are the per share – diluted amounts. Payout ratio is calculated as adjusted dividends divided by funds flow from operations. Net debt to funds flow from operations is calculated as the period end net debt divided by the sum of funds flow from operations for the trailing four quarters. Capital acquisitions represent total consideration for the transactions, including long-term debt and working capital assumed, and exclude transaction costs. Decommissioning and environmental expenditures includes environmental emission reduction expenditures, which are also included in development capital expenditures in the table above. The average selling prices reported are before realized derivatives and transportation. This news release contains forward-looking information and references to non-GAAP financial measures. Significant related assumptions and risk factors, and reconciliations are described under the Non-GAAP Financial Measures and Forward-Looking Statements sections of this news release, respectively. SECOND QUARTER 2015 HIGHLIGHTS In second quarter 2015, Crescent Point continued to execute its integrated business strategy of maximizing shareholder return with long-term growth plus dividend income through acquiring, exploiting and developing high-quality, long-life, light and medium oil and natural gas properties. · Crescent Point achieved average production of 151,636 boe/d in the quarter, which was weighted 91 percent to light and medium crude oil and liquids. This represents an increase of 10 percent, or more than 14,000 boe/d, over second quarter 2014. Production volumes were higher than expected due in part to a better than expected spring break-up in southern Saskatchewan. · During the quarter, the Company spent $270.7 million on drilling and development activities, drilling 185 (142.6 net) wells with a 100 percent success rate. Crescent Point also spent $58.6 million on land, seismic and facilities, for total development capital expenditures of $329.3 million. The Company was able to shift drilling capital into second quarter from the second half of 2015 due to a shorter than expected spring break-up in southern Saskatchewan, which is expected to positively impact third quarter 2015 production levels. · Crescent Point generated funds flow from operations of $524.3 million ($1.14 per share – diluted) in second quarter 2015. Funds flow from operations declined 18 percent from second quarter 2014 due to a 39 percent decline in the Company’s average selling price per boe over the same period. · Second quarter netbacks of $41.74 per boe were strong relative to average selling prices of $56.25 per boe, partly due to the Company’s hedging program, which contributed $8.18 per boe of realized gains on derivatives during the quarter. Excluding realized gains on derivatives, netbacks were $33.56 per boe. · Crescent Point maintained consistent monthly dividends of $0.23 per share, totaling $0.69 per share for the quarter. This is unchanged from $0.69 per share paid in second quarter 2014. · The Company lowered its overall cost structure and has realized capital savings of approximately 20 percent or more in several of its plays, through a combination of service cost reductions and increased operational efficiencies. The Company expects to realize further cost savings and efficiencies in this current low oil price environment, which it expects to further improve well economics on a long-term basis. · Crescent Point continued to advance its emerging-growth resource plays. In the Uinta Basin, the Company advanced its horizontal drilling program, while lowering costs and improving efficiencies. During the second quarter, the Company successfully reduced the drilling time on horizontal wells from 24 days to 16 days. In Flat Lake, Crescent Point extended the play’s boundary through several step-out wells, adding additional upside potential in the area. · On June 30, 2015, Crescent Point completed the acquisition (the “Legacy Acquisition”) of all of the issued and outstanding shares of Legacy Oil + Gas Inc. (“Legacy”), a publicly traded, light oil-weighted producer, for total consideration of approximately $1.48 billion. The Legacy Acquisition adds low decline production of 20,000 boe/d and 102.7 million boe of proved plus probable (“2P”) reserves, as assigned by Crescent Point’s independent engineers. The Legacy Acquisition is expected to be accretive on a debt-adjusted basis to the Company’s production per share by approximately five to nine percent in 2016. This accretion is based on 2016 production of 20,000 to 25,000 boe/d and 2016 capital expenditures for the assets acquired of between $150 million and $250 million. · Also during the quarter, Crescent Point successfully closed a bought deal financing and the associated partial over-allotment option exercise for aggregate gross proceeds of approximately $660.1 million. Net proceeds from the bought deal financing were used to reduce the indebtedness assumed and transaction costs incurred in connection with the Legacy Acquisition. · During the quarter, the Company closed a private placement of long-term debt in the form of senior guaranteed notes to a group of institutional investors to increase its near-term liquidity. The notes issued pursuant to the placement are unsecured and rank equally with Crescent Point’s obligations under its bank facilities. In total, US$250.0 million and CDN$65.0 million was raised through three separate series of notes at fixed coupon rates ranging from 3.94 percent to 4.18 percent and maturities of 10 to 12 years. Proceeds from the placement were used to reduce the Company’s outstanding bank line during the quarter. · Crescent Point retains a significant amount of liquidity and financial flexibility, with no material near-term debt maturities and a credit facility with unutilized credit capacity of approximately $1.7 billion as at June 30, 2015, pro-forma the repayment of the debt assumed in the Legacy Acquisition. · Subsequent to the quarter, on July 2, 2015, Crescent Point announced the strategic consolidation acquisition of Coral Hill Energy Ltd. (“Coral Hill”) (the “Coral Hill Acquisition”), a privately held Swan Hills Beaverhill Lake light oil-weighted producer with approximately 3,200 boe/d of productive capacity and 17.6 million boe of 2P reserves, as assigned by Crescent Point’s independent engineers. The acquisition of Coral Hill is expected to enhance the long-term strategic value and flexibility of the Company’s Swan Hills assets by providing full operatorship, control over pace of development and an increased position in the core of the play. Total consideration is estimated to be approximately $258 million, including the Coral Hill shares already owned by Crescent Point, and will include a combination of Crescent Point shares and assumed debt. The acquisition is expected to close on or about August 14, 2015. REDUCED 2, REDUCED DIVIDEND AND SUSPENSION OF DIVIDEND REINVESTMENT PLANS Since its inception, Crescent Point’s business strategy has been based on three core principles: a strong balance sheet, a high-quality reserve base with significant upside and a proven management team. These principles have enabled the Company to execute a long-term total return strategy of delivering per share growth and dividend income without taking on debt at the expense of its shareholders. Crescent Point’s conservative strategy and per share growth over the past several years, combined with healthy commodity prices, had the Company on track to finance its growth and dividend model within a total payout ratio of 100 percent in the context of its five-year cash flow models. However, with the significant decline in spot and forward curve oil prices since the end of June and a risk that this low price environment may be lower for a longer period of time, the Company has decided to reduce its dividend to not build debt. The Board of Directors has approved a monthly dividend of $0.10 per share, effective with the August dividend that is payable in cash on September 15, 2015. In addition, effective with the August dividend, the Company is suspending its existing Share Dividend Plan (“SDP”) and Dividend Reinvestment Plan ("DRIP"). As of September 15, 2015, shareholders that were enrolled in the SDP or DRIP will receive the regular monthly cash dividend of $0.10 per share. The Board of Directors has also approved a $100 million reduction in the Company’s 2015 capital expenditures guidance, which primarily reflects both a reduction in drilling related capital and the benefit of the Company’s cost saving initiatives. The 2015 capital expenditures budget is now $1.45 billion and average 2015 production guidance remains unchanged at 163,500 boe/d. Crescent Point maintains a strong balance sheet with net debt to funds flow from operations of 1.9 times at the end of second quarter and significant unutilized credit capacity of $1.7 billion. “This is the right decision,” said Scott Saxberg, president and CEO of Crescent Point. “Reducing our dividend, lowering our capital expenditures and suspending our dividend reinvestment plans protects our balance sheet in this extremely low commodity price environment. It highlights our goal of internally funding our business model and not increasing debt or issuing equity to fund future growth.” Prior to the recent steep decline in oil prices, the Company was comfortable with the sustainability of its dividend level given the macro environment and the outlook for commodity prices at the time. Recently however, the macro environment and the outlook for commodity prices have both have worsened considerably. Commodity prices have dropped significantly and oil price differentials have widened, and there is a concern that the low pricing environment may be more sustained. In particular, since late June: · Spot oil prices have declined by approximately Cdn$17/bbl, or 22 percent; · Forward curve oil prices in 2016 and 2017 have declined by approximately Cdn$11/bbl and Cdn$8/bbl, or 15 percent and 10 percent, respectively, limiting the ability to lock in attractive future selling prices; · Netbacks have been further eroded by a Cdn$8/bbl widening of spot heavy oil differentials in western Canada and a Cdn$4/bbl widening of light oil differentials in southeast Saskatchewan; · Natural gas liquids (“NGLs”) prices have declined considerably and natural gas prices remain depressed; and · The significant drop in spot oil prices and wider differentials are negatively impacting the Company’s realized oil prices by more than Cdn$15/bbl, or approximately 24 percent, for the second half of 2015. Crescent Point entered the commodity downturn with a strong balance sheet and a significant 2015 and 2016 hedge position for both crude oil and natural gas. This allowed the Company to maintain its dividend while executing its business plan and implementing cost reductions across its asset base. However, the severity of the decline in oil prices over the past six weeks and the rapid worsening in the outlook for crude oil prices pose significant risk to the strength of the Company’s balance sheet. After careful analysis and weighing the risks associated with potentially increasing its debt position, Crescent Point believes that lowering the dividend is the right decision and will allow the Company to protect its balance sheet as well as to improve its ability to allocate capital to its top-tier asset base. “We have had another excellent quarter operationally and are on track to meet or exceed our targets,” said Saxberg. “This further highlights the high-quality nature of our company and our assets, as well as our ability to lower costs and drive positive economic results in a low price environment.” The Company maintains a strategic asset base with low-risk waterflood potential and over 12 years of drilling inventory, or approximately 7,460 internally identified drilling locations, focused in low-risk, high-return plays with significant upside. Of the internally identified drilling locations, 2,391 net are proved and 934 net are probable, as independently evaluated by GLJ Petroleum Consultants Ltd. and Sproule Associates Limited. These drilling locations exclude the inventory acquired, or to be acquired, through the Coral Hill Acquisition and the Legacy Acquisition. “We believe suspending our dividend reinvestment plans and lowering our dividend in this environment will maximize value for our shareholders over the long-term,” said Saxberg. “As commodity prices improve, we will have greater flexibility to improve our balance sheet, increase our per share growth, increase our dividend or internally fund future acquisition opportunities.” OPERATIONS REVIEW Second Quarter Operations Summary Crescent Point achieved second quarter daily average production of 151,636 boe/d, representing an increase of 10 percent, or more than 14,000 boe/d, over second quarter 2014. The Company’s production performance during the quarter was driven by its successful development program, its ongoing waterflood success and strong results from its cemented liner completion techniques. DrillingResults The following table summarizes Crescent Point’s drilling results for the three and six months ended June 30, 2015: Three months ended June 30, 2015 Gas Oil D&A Service Standing Total Net % Success Southeast Saskatchewan & Manitoba
